Citation Nr: 1745039	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 







INTRODUCTION

The Veteran had active duty service from June 1978 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A claim for service connection for sleep apnea was denied in an April 2015 rating decision.  A substantive appeal regarding service connection for sleep apnea was received in April 2017.  The issue has not been certified to the Board and will be addressed at a later date.  


FINDING OF FACT

A right shoulder disability had its onset in service.  


CONCLUSION OF LAW

Service connection is warranted for a right shoulder disability, diagnosed as degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Right Shoulder Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a). 


The Veteran asserts that his right shoulder symptoms began in service and have continued since service.  In an October 2012 statement, the Veteran noted that chronic shoulder pain began in 1980 when he was in the infantry and became extremely painful in 1997.  The Veteran stated that he has been diagnosed with degenerative changes of the acromioclavicular and glenohumeral joints.  

An October 1999 entry in the service treatment record reflects a complaint of right shoulder pain.  The record reflects an assessment of shoulder pain - muscular versus bursitis. 

Post-service, a  private medical record dated in June 2012 reflects that the Veteran reported chronic right shoulder pain for 15 years.  A diagnosis of mild degenerative joint disease of the shoulders was noted.

The Veteran had a VA examination in July 2012.  The Veteran reported that he started having right shoulder pain in 1997.  The Veteran reported that he did not have a specific injury.  The examiner diagnosed mild degenerative changes to the right shoulder.  The examiner opined that the Veteran's right shoulder disability "is at least as likely as not unrelated to the treatment in service."  The examiner's rationale was that there was no history of trauma which would have caused right shoulder pain.  However, this opinion is in fact favorable, as it is equally at least as likely as not related to service.  

In consideration of all evidence, both lay and medical, the Board finds that service connection for the Veteran's right shoulder disability is warranted.  In this regard, the medical evidence reflects a current diagnosis of degenerative joint disease of the right shoulder.  There is also evidence of an in-service injury, as the service treatment records document a complaint of right shoulder pain. 

The Veteran has attested to having had right shoulder symptoms in service and ever since, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  The Board also finds the Veteran's assertions of a continuity of right shoulder symptomatology since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

As arthritis is considered a chronic disease under 38 C.F.R. § 3.309 (a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence shows that the Veteran's right shoulder disability had its onset in service, and his symptoms have been continuous since service.  Given the lay evidence and the July 2012 VA opinion, service connection is warranted for a right shoulder disability, diagnosed as degenerative joint disease.  


ORDER

Service connection for degenerative joint disease of the right shoulder is granted.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


